DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The Amendment filed 08/02/2022 in response to the Non-Final Office Action mailed 05/02/2022 has been entered.  
	Claims 1-15 are currently pending in U.S. Patent Application No. 16/654,694 and an Office action on the merits follows.


Response to 35 USC § 101 and 112 Rejections
In view of the foregoing amendments claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 are withdrawn.  


	Claim Objections	
	Claims 1, 14 and 15 are objected to because of the following informalities:  
Claim(s) 1/14/15, at approximately line 10 and following those newly amended limitations, feature punctuation ‘:’ following the language ‘environmental parameters’, that may be intended to read as ‘;’ alternatively.
Appropriate correction is required.


Response to Arguments/Remarks
	Applicant’s remarks filed 08/02/2022 with respect to that combination of Su et al. (US 2014/0180136) in view of Mun et al. (US 10,864,037), have been fully considered and determined non-persuasive.  
Applicant respectfully submits that the combination of Su in view of Mun as a whole fails to teach/suggest at least those newly amended limitations "wherein the classifier selects the at least one of the recorded values for the process variable based on process parameters, medium parameters and/or environmental parameters."  While support for the amendment may be found in [0040] of Applicant’s Specification as filed (corresponding to [0044] of Publication US 2020/0124461), as identified in Applicant’s remarks, disclosure as a whole leaves open for permissible interpretation plain meaning definitions for each of those various parameters claimed in the alternative.  Applicant’s remarks as a whole fall silent regarding previously identified and equivalent disclosure in both Su and Mun, corresponding to a final classifier/decision module output based at least in part on equivalent parameters.  As previously identified in page 6 of the Non-Final Rejection, the decision module of Su selects between corresponding technique values based at least in part on those ‘quality metrics’ (to include e.g. noise, sensor malfunction, patient medication adversely affecting accuracy of PPG based approach (see e.g. Su [0066])), and further teaches/suggests with reference to page 8 of the Non-Final Rejection, ‘influencing variable’ equivalents in Su [0039], [0048], 712, 714, [0062-0066], etc., and Mun S310 varied frequency values, as previously identified in the rejection of claim 4 as previously presented.  Applicant’s remarks fail to serve in any manner persuasively distinguishing any of those ‘influencing variables’ to include ‘process parameters, media/medium parameters and/or environmental parameters’, and permissible interpretations thereof, from that equivalent disclosure as previously identified in the rejections of e.g. claims 1 and 4.  Su is also explicit in e.g. [0040] in describing signal quality metrics based on one or more expected ranges of measurement values, equipment specific quality metrics [0049], used in a final cardiac output determination as per e.g. [0059].  [0062-0066] are similarly explicit in disclosure for a recorded value selection on the basis of said signal quality metrics ([0063] “As one example, if the TBIR information has a high signal-to-noise ratio along with a waveform shape and amplitude that corresponds well with the expected TBIR waveform, and if the PPG information has a low signal-to-noise ratio along with a waveform shape and amplitude that corresponds poorly with the expected PPG waveform, then the TBIR signal quality metrics will indicate a higher quality of information than the PPG signal quality metrics, and the cardiac output module 170 may select the TBIR-based cardiac output determined by the TBIR analysis module 120 as the cardiac output. Other signal quality metrics or combinations of signal quality metrics may be employed in other embodiments”, [0066] “Generally speaking, appropriately selected and/or weighted signal quality metrics may be employed to determine which of the technique-based cardiac outputs provides a better representation over a given period of time, with that particular technique-based cardiac output either selected as the cardiac output or weighted more heavily in a combination providing the determined cardiac output. For example, for a patient with edema, where a presence of fluid other than blood in the thorax impairs the accuracy of the TBIR-based approach, a PPG approach may be selected or weighted more heavily. As another example, for a patient who has received medication adversely affecting the accuracy of the PPG-based approach, the TBIR-based approach may be selected or weighted more heavily. As yet another example, if, due to sensor malfunction, disengagement for the patient, or any other reason, one of the approaches provides a poor signal-to-noise ratio or otherwise suspect information, the cardiac output determined based on a different approach may be selected or weighted more heavily”).  See corresponding rejections that follow.  Applicant’s remarks additionally assert that Su and Mun are directed to different technical applications involving medical technology/measurement, as compared to those example embodiments involving measuring a fluid level in a tank, pH, and/or conductivity measurements.  Examiner contends that Su, while related to the medical field, similarly concerns ‘find[ing] out the best measurement regime’/technique for a ‘process variable’ broadly interpretable to include a cardiac output, and involves different/complementary sensors/methods/techniques.  Most importantly however, Broadest Reasonable Interpretation of the claims governs permissible interpretation in light of a non-limiting Specification, and the claims themselves are not explicitly limited in terms of what technical application(s) the ‘process variable’ or first or second methods/techniques involve/concern.  As such, a broad range of conceivable sensor(s)/methods of recording, first and second methods, ‘process variable(s)’, etc., are covered by the scope currently required by the claim(s).  Examiner maintains that those cited references when reasonably combined teach/suggest all elements of independent claims 1, 14 and 15.  Dependent claims are similarly rejected because they depend on unpatentable parent claims.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0180136) in view of Mun et al. (US 10,864,037).

As to claim 1, Su teaches/suggests a method for determining at least one process variable of a medium, including the following method steps:
recording a first value (Abs “a thoracic bio-impedance or bio-reactance (TBIR)”, [0038] “determine a TBIR-based value of cardiac output using the TBIR information. The TBIR-based value of cardiac output is an example of a technique-based cardiac output”) for the process variable (cardiac output in a patient evaluation process) by means of a first method for determining the process variable (Fig. 1 120 and TBIR analysis module ‘first technique’, Fig. 6 602, [0026] “a first technique, using a first group of measurements detected by a first detector system, is used to determine a first cardiac output. For example, the first group of measurements may include measurements of TBIR, which may also be known as thoracic bio-impedance or thoracic bio-reactance”, [0031-0032], [0038], [0054-0055]);
recording a second value (Abs “a photoplethysmography (PPG)”, [0047] “The PPG analysis module 140 is configured to receive PPG information from the PPG detector 130 and to determine a PPG-based value of cardiac output using the PPG information, for example, as discussed below. The PPG-based of cardiac output provides another example of a technique-based cardiac output in addition to the TBIR-based cardiac output discussed above”, [0051]) for the process variable by means of a second method for determining the process variable (Fig. 1 140 and PPG analysis module ‘second technique’, Fig. 6 608, [0026] “A second technique, using a second group of measurements detected by a second detector system, is used to determine a second cardiac output.  For example, the second group of measurements may include measurement of a PPG of a patient. Further, one or more of the first or second techniques may not be limited to using information from the respective first or second detector. For example, the first and/or second technique may also employ information obtained from a third detector (e.g., blood pressure), or, additionally or alternatively, the first technique may also use at least a portion of the information obtained via the second technique, and vice versa”, [0034-0037], [0047]);
selecting at least one of the recorded values for the process variable (Fig. 6 614, Fig. 7 724, [0012] “Embodiments provide for the determination of cardiac output using information from a plurality of different measurement techniques, thereby benefiting from advantages and/or minimizing the effects of disadvantages of the particular individual techniques. Embodiments provide for the use of a plurality of cardiac outputs determined through different measurement and/or calculation approaches to provide a hybrid or composite cardiac output that provides an improved measure of cardiac output than could be obtained using only a single approach. Embodiments thus provide for improved determination of cardiac output. Embodiments also provide for system and methods that are configured to allow for accurate determination of cardiac output that may overcome confounding events that would adversely affect an approach using only a single technique. Further, embodiments provide for sharing information across different technique-based approaches, thereby improving the cardiac output determined by any given technique”, [0024] “Thus, embodiments are able to select (or weight more heavily in a combination) the technique-based cardiac output that provides an accurate representation for a given set of circumstances”, [0025-0026]) using a decision module ([0060] “The cardiac output module 170 includes a decision engine module 172”, [0062] “in some embodiments, the decision engine module 172 is configured to select from a plurality of technique-based cardiac outputs based on which technique-based approach has one or more better signal quality metrics”, [0062-0066]), wherein the classifier/decision module selects the at least one of the recorded values for the process variable based on process parameters, medium parameters and/or environmental parameters (Su signal quality metrics 122 and 142 for TBIR 120 and PPG 140 respectively, Fig. 1, Fig. 6 quality metrics obtained in 604 and 610, Fig. 7 706 and 720 based additionally on arterial pressure of 712 and patient information 714, [0040] “Signal quality metrics associated with specific types of detection equipment may be empirically detem1ined and utilized. Further, one or more signal quality metrics may be determined from a comparison of obtained measurements with an expected range or ranges of values for the measurements. If the obtained measurements differ substantially from the expected value, the signal quality metric based on such a comparison may be given a relatively low value, while the signal quality metric may be given a relatively high value if the obtained measurements correspond well with the expected values”, [0049], [0059], [0062-0066], [0063] “As one example, if the TBIR information has a high signal-to-noise ratio along with a waveform shape and amplitude that corresponds well with the expected TBIR waveform, and if the PPG information has a low signal-to-noise ratio along with a waveform shape and amplitude that corresponds poorly with the expected PPG waveform, then the TBIR signal quality metrics will indicate a higher quality of information than the PPG signal quality metrics, and the cardiac output module 170 may select the TBIR-based cardiac output determined by the TBIR analysis module 120 as the cardiac output. Other signal quality metrics or combinations of signal quality metrics may be employed in other embodiments”, [0066] “Generally speaking, appropriately selected and/or weighted signal quality metrics may be employed to determine which of the technique-based cardiac outputs provides a better representation over a given period of time, with that particular technique-based cardiac output either selected as the cardiac output or weighted more heavily in a combination providing the determined cardiac output. For example, for a patient with edema, where a presence of fluid other than blood in the thorax impairs the accuracy of the TBIR-based approach, a PPG approach may be selected or weighted more heavily. As another example, for a patient who has received medication adversely affecting the accuracy of the PPG-based approach, the TBIR-based approach may be selected or weighted more heavily. As yet another example, if, due to sensor malfunction, disengagement for the patient, or any other reason, one of the approaches provides a poor signal-to-noise ratio or otherwise suspect information, the cardiac output determined based on a different approach may be selected or weighted more heavily”); and
outputting the selected value for the process variable ([0062-0065], [0068] “The display module 176 is configured to provide a display of the determined cardiac output. For example, the display module 176 may include a screen that displays the determined cardiac output as well as one or more of the technique-based cardiac outputs used to determine the cardiac output”).
Su fails to explicitly disclose decision engine module 172 as being a ‘classifier’ per se, however 172 of Su may be suggested as such in view of the manner in which those considered techniques (first and second techniques) may be ‘classified’ as either reliable/unreliable in view of those various ‘quality metrics’ (e.g. noise, sensor malfunction, patient medication adversely affecting accuracy of PPG based approach ([0062-0066], etc.)), and/or finally selected in the generation of that final cardiac output (e.g. disqualified vs. acceptable, non-preferred vs. preferred, etc.).
Mun evidences the obvious nature of an ensemble/meta-classifier (Fig. 4, S340-S350, Fig. 5 classifier 160) determining a final output/result from a plurality of inputs corresponding to various algorithms/techniques (Fig. 6, S430 based on e.g. col 3 lines 1-15 “by a plurality of single classifiers that are different from one another configured to discriminate what kind of biological tissue the biological tissue is according to a machine learning algorithm having each of the impedance magnitude and the impedance phase measured while changing the frequency wave form as an input variable; and (c) finally discriminating the biological tissue having each biological issue discriminated by the plurality of different single classifiers as an input variable in a meta classifier”, col 8 lines 5-15 “Even when the same data is the input variable, different results may occur per single classifier, and thus there are limitations to the exactness in classifying multi-dimensional classes with only the single classifier. Therefore, the present experiment used the multi-classifier model that re-teaches the classification results through five different single classifiers to a meta classifier”).  Mun further suggests the manner in which a final/meta-classifier may serve to select a most qualified/highest performing classifier/algorithm/technique in a manner more readily adapted/trained to specific applications, tissue types, etc., and in a manner that may be updated/refined as new information/training data is acquired (col 6 line 60).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Su such that decision engine 172 is a classifier, as an obvious to try decision module alternative and as taught/suggested by Mun, the motivation as similarly taught/suggested therein that such a classifier may be trained/adapted (and updated with the acquisition of ‘new information’) in an application specific manner enabling the selection of the most qualified/highest performing intermediate technique(s).

As to claim 2, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun further teaches/suggests the method wherein the classifier is designed to learn the selection of at least one of the recorded values for the process variable (Mun classifier 160 in view of col 6 line 60 “For reference, the machine learning is known as a technology that is associated with an ability to learn new information and efficiently use the obtained information, and specific and various algorithm methods are known”, col 11 lines 25-30 “The meta classifier 140 re-teaches with the machine learning algorithm having the result discriminated from different single classifiers as the input variable again”).

As to claim 4, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun further teaches/suggests the method wherein the classifier selects the selected value for the process variable based in part on at least one influencing variable (Su signal to noise ratio (for both techniques see [0039], [0048]), quality metrics as identified above for the case of claim 1, and factors/variables influencing said metrics, to include patient information 714 and MAP 712, see [0062-0066] and remarks above, see also that varied frequency value of Mun S310).

As to claim 8, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun teaches/suggests the method further including determining at least one value for the process variable using a soft sensor ([0088] “The microprocessor 448 may be configured to determine the patient's physiological parameters, such as SpO2 and pulse rate, using various algorithms and/or look-up tables based on the value(s) of the received signals and/or data corresponding to the light received by the detector 418... The decoder 474 may translate the signals to enable the microprocessor 448 to determine the thresholds based on algorithms or look-up tables stored in the ROM 452. The user inputs 456 may be used to enter information about the patient, such as age, weight, height, diagnosis, medications, treatments, and so forth. The display 420 may show a list of values that may generally apply to the patient, such as, for example, age ranges or medication families, which the user may select using the user inputs 456”).

As to claim 9, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun teaches/suggests the method further including determining at least one value for the process variable using a device for determining or monitoring the process variable (Fig. 5, [0027] detector 110, detector 130).

As to claim 10, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun teaches/suggests the method further including determining a classification quality in relation to the selection of the selected value for the process variable based on a probability in relation to the selection of the selected value for the process variable (Su [0038] quality module 122/142, [0039] “The signal quality metrics may correspond to characteristics of a given signal, additional physiological measurements or characteristics of the patient 102, and/or characteristics of the particular detection equipment used”, [0049] “Signal quality metrics associated with specific types of detection equipment may be empirically determined and utilized. Further, one or more signal quality metrics may be determined from a comparison of obtained measurements with an expected range or ranges of values for the measurements. The signal quality metric may indicate an amount of match or correspondence of the measured waveform with an expected waveform. If the obtained measurements differ substantially from the expected value, the signal quality metric based on such a comparison may be given a generally low value, while the signal quality metric may be given a relatively high value if the obtained measurements correspond well with the expected values”, [0114]).

As to claim 11, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun teaches/suggests the method further including comparing at least a first and a second value for the process variable or a first and a second value derived from the first and second values for the process variable with one another (Su [0006] “The cardiac output module may be configured to determine the cardiac output using at least one of a combination or a comparison of the TBIR-based cardiac output and the PPG-based cardiac output”, [0024] “comparison may be performed using signal quality metrics representative of the quality of the respective technique-based cardiac outputs”, [0040], [0062] “and determines a hybrid or composite cardiac output based on a comparison and/or a combination of the TBIR-based cardiac output and the PPG cardiac output”).

As to claim 12, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun teaches/suggests the method further including performing a status monitoring of at least one soft sensor or one device for determining or monitoring the process variable (Su [0066] sensor malfunction, disengagement from the patient, presence of suspect information).

As to claim 13, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun further teaches/suggests the method further including wherein the process variable is a fill level of the medium in a container, a flow rate of the medium through a pipe (Su cardiac output embodiments comprising e.g. blood flow [0048] particularly for PPG technique, [0090] “Pulse oximeters typically measure and display various blood flow characteristics including, but not limited to, the oxygen saturation of hemoglobin in arterial blood”, [0092], for artery/pipe), a conductivity of the medium (impedance for TBIR technique, [0031] “Generally speaking, blood has a low impedance ( e.g., is a generally good conductor) and air has a high impedance (e.g., is a generally poor conductor), so that the more blood is observed in the thorax, the lower the value of impedance will be detected by the TBIR detector 110. Changes in the impedance may generally correspond to changes in the amount of blood in the heart, which may be used to determine the stroke volume for the patient 102”, [0032]), or a concentration of a substance contained in the medium ([0090] oxygen saturation, SpO2 [0077]).

As to claims 14-15, these claims are CRM claim(s) corresponding to method claim 1 and is/are rejected accordingly.  See Su [0067] for corresponding CRM disclosure.


2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0180136) in view of Mun et al. (US 10,864,037) and Cella et al. (US 2018/0284758).

As to claim 3, Su in view of Mun teaches/suggests the method of claim 2.
Su in view of Mun fails to explicitly disclose the method wherein the classifier is trained online or offline.
Cella evidences the obvious nature of an offline and/or online training ([1007] “The expert system may be structured to train off-line or train in situ/online”).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Su in view of Mun such that the classifier therein (Su 172 as modified in view of Mun 160) is trained online or offline as training alternatives routinely/commonly performed and taught/suggested by Cella, the motivation as similarly taught/suggested therein that such a training may serve to improve classifier accuracy while capitalizing on corresponding benefits associated therewith (e.g. offline training may enable a training that is longer in duration without inconvenience to a user/operator, in-situ training may enable training updated with recently acquired info valuable for instances characterized by limited training samples, etc.).


3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0180136) in view of Mun et al. (US 10,864,037) and Bingham et al. (US 2019/0176326).

As to claim 5, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun teaches/suggests the method further including creating a map used by the classifier to determine the selected value, wherein the map is created based on a data set, wherein the data set includes at least one input variable and an output variable associated with the input variable (Su [0088] data set/LUT of 452, wherein the LUT therein effectively accomplishes a ‘mapping’, in further view of the manner in which classifiers generally ‘map’ one or more inputs to one or more corresponding outputs).  Su in view of Mun however fails to explicitly disclose terminology ‘map’/’mapping’.
Bingham evidences the obvious nature of creating a map used by a classifier to determine an output/selected value, wherein the map is created based on a data set, wherein the data set includes at least one input variable and an output variable associated with the input variable ([0047] “An object-in-hand classifier is an algorithm or function that maps inputted sensor data to categories corresponding to different grasp states. The classifier may be used to determine if the gripper was successful in grasping an object. By using multiple modalities of sensor data, the classifier may achieve a higher accuracy rate than by using a single modality. For instance, certain cases may be likely to trick one sensor type or another (e.g., it may be difficult for a camera to differentiate between closed digits versus an object held by the digits). Using multiple modalities may help the object-in-hand classifier resolve such cases. Multimodal sensor data may be obtained from at least one non-contact sensor on the palm of the gripper. Example modalities that may be used as inputs to an object-in-hand classifier include infrared image data, time-of-flight distance data, and time-of-flight reflectance data”, [0163] “maps inputted sensor data to categories corresponding to different grasp states”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Su in view of Mun to include creating a map based on a data set of associated input and output data/values used by the classifier to determine a selected output as taught/suggested by Bingham and Su, the motivation as similarly taught/suggested therein that such a map/mapping serves as an efficient manner for organizing inputs and associated outputs particularly useful for a classifier involving multiple sensor modalities/inputs – comparable to those modalities/techniques of Su (and those classifiers of Mun fed to final/meta classifier), and further characterized by a reasonable expectation of success.


4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0180136) in view of Mun et al. (US 10,864,037) and ABBASZADEH et al. (US 2019/0058715).

As to claim 6, Su in view of Mun teaches/suggests the method of claim 1.
Su in view of Mun fails to explicitly disclose the method further including the limitations of claim 6.
Abbaszadeh evidences the obvious nature of a method/system comprising determining a feature vector ([0042] “According to some embodiments, the local features are provided to a global features extraction process (and dimensionality reduction) at 560. The results of this process can then be provided to train a global binary classifier 570 and/or a global multi-class classifier 580. That is, the local features may be extracted for each monitoring node from their corresponding time-series data to for the local feature vectors. Then local feature vectors may then be stacked to create the global feature vector. The global feature vector may also contain, according to some embodiments, interactive features for two or multiple node for which the timeseries data is used again (as illustrated by the dashed arrow in FIG. 5)”, [0065] “Moreover, embodiments may use of features/feature extraction (a real-time process) with local and global features based on the desired configuration and online detection may be implemented with multiclass decision boundaries and features”); and designing a classifier based on the feature vector ([0042] “The global feature vector may then be used to train a global binary classifier (making the global decision of "normal" vs. "abnormal" system status) and/or a global multi-class classifier”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Su in view of Mun to include determining a feature vector, and designing the classifier (Su 172 as modified in view of Mun 160) based on said feature vector(s), as taught/suggested by Abbaszadeh, the motivation as similarly taught/suggested therein that such a feature extraction and designing serves to produce a classifier that more accurately considers certain features, and/or combinations thereof, influencing a decision boundary/output classification.


Allowable Subject Matter
	Claim 7 is allowable.  See those notes/reasons as previously presented in the Allowable Subject Matter section on page 15 of the Non-Final Rejection dated 05/02/2022.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669